Order issued September      1?    , 2012




                                              In The
                               (Court iiiApptats
                         NMI! Bistrirt of a'vcas at Dallas
                                       No. 05-12-00895-CR


                             JOSHUA FRED MICHAEL, Appellant

                                                 V.
                               THE STATE OF TEXAS, Appellee


                                            ORDER


       The Court DENIES appellant's September 16, 2012 "motion for expedited consideration of

appeal." The appeal will be submitted in due course after the parties' briefs have been filed.




                                                       DAVID L. BRIDGES
                                                       JUSTICE